Citation Nr: 1745634	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-06 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for vertigo.

2.  Entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss.

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PSTD), general anxiety disorder (GAD), and recurrent major depressive disorder (MDD).

5.  Entitlement to service connection for Peyronie's disease, with residual ejaculatory dysfunction, to include as secondary to the service-connected PTSD, GAD, and recurrent MDD.

6.  Entitlement to service connection for a chronic kidney disease, to include as due to herbicide exposure.
7.  Entitlement to service connection for a liver condition, to include as due to herbicide exposure.

8.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to the service-connected PTSD, GAD, and recurrent MDD.

9.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.

10.  Entitlement to service connection for a chronic disability related to pre-diabetes and hyperglycemia.

11.  Entitlement to an initial disability rating for PTSD, GAD, and recurrent MDD, rated as 30 percent from September 20, 2012; rated as 50 percent from November 22, 2013; rated as 70 percent from April 24, 2014; and rated as 50 percent from September 1, 2016; and whether the reduction of the evaluation from 70 percent to 50 percent, effective September 1, 2016, was proper.

12.  Entitlement to an effective date earlier than March 11, 2013 for the grant of service connection for gastroesophageal reflux disease (GERD).

13.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2013, January 2014, July 2014, July 2015, and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran initially filed a claim to establish service connection for hyperglycemia.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include any chronic disability related to pre-diabetes and hyperglycemia, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

During the period of the appeal, in an August 2015 rating decision, the RO increased the disability rating for the Veteran's service-connected PTSD, GAD, and recurrent MDD from 30 percent to 50 percent, effective November 22, 2013, and to 70 percent, effective April 24, 2014.  In an April 2016 rating decision, the RO proposed to reduce the Veteran's service-connected PTSD, GAD, and recurrent MDD from 70 percent to 50 percent.  In a June 2016 rating decision, the RO reduced the Veteran's service-connected PTSD, GAD, and recurrent MDD to 50 percent, effective September 1, 2016.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
With regard to the Veteran's claim for an initial increased rating for PTSD, GAD, and recurrent MDD, the assigned rating is less than the maximum available benefits that can be awarded, and the Veteran has not withdrawn his appeal.  Accordingly, this issue remains before the Board.

The issues of entitlement to service connection hypertension, chronic kidney disease, liver condition, vertigo, peripheral neuropathy of the bilateral lower extremities, and a chronic disability related to pre-diabetes and hyperglycemia; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2004 rating decision denied service connection for vertigo.  The rating decision was not appealed nor was new and material evidence received within the appeal period.

2.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for vertigo, and raises a reasonable possibility of substantiating that claim.

3.  The Veteran does not currently have a diagnosis of sleep apnea.

4.  The preponderance of the evidence is against a finding that Peyronie's disease is related to the Veteran's military service or secondarily related to his service-connected PTSD, GAD, and recurrent MDD.

5.  The preponderance of the evidence is against a finding that COPD is related to the Veteran's military service or secondarily related to his service-connected PTSD, GAD, and recurrent MDD.

6.  From September 20, 2012 to November 22, 2013, the Veteran's PTSD, GAD, and recurrent MDD symptoms have more closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  The Veteran's symptoms have not approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

7.  From November 22, 2013 to April 24, 2014, the Veteran's PTSD, GAD, and recurrent MDD symptoms have more closely approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Veteran's symptoms have not approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affection the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

8.  From April 24, 2014 to September 1, 2016, the Veteran's PTSD, GAD, and recurrent MDD symptoms have more closely approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affection the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  The Veteran' symptoms have not approximated total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

9.  From September 1, 2016, the Veteran's PTSD, GAD, and recurrent MDD symptoms have more closely approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Veteran's symptoms have not approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affection the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

11.  An August 2015 rating decision increased the Veteran's service-connected PTSD, GAD, and recurrent MDD to 70 percent, effective April 24, 2014.

12.  Following VA examinations in August 2015 and March 2016, by rating decision in April 2016, the RO proposed to reduce the 70 percent evaluation for PTSD, GAD, and recurrent MDD to 50 percent disabling.

13.  The Veteran filed a notice of disagreement with the proposed reduction in May 2016.

14.  A June 2016 rating decision implemented the reduction in the evaluation for PTSD, GAD, and recurrent MDD from 70 percent disabling to 50 percent disabling, effective September 1, 2016.  The Veteran was notified of the June 2016 rating decision in a letter dated the same month.

15.  A June 2016 supplemental statement of the case (SSOC) continued the 50 percent rating for the Veteran's service-connected PTSD, GAD, and recurrent MDD.

16.  The Veteran filed a VA Form 9, substantive appeal, with the reduction in June 2016.

17.  Examinations in August 2015 and March 2016 were as full and complete as the private treatment reports and evaluation in April and May 2014, upon which the increase to 70 percent was based.

18.  Examinations in August 2015 and March 2016 revealed no objective evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood, therefore, sustained, material improvement of the Veteran's PTSD, GAD, and recurrent MDD, when compared to the April and May 2014 private treatment reports and psychological evaluation, upon which the increase to 70 percent was based has been shown.

19.  The improvement identified in the August 2015 and March 2016 VA examination reports reflect a maintained improvement in the Veteran's ability to function under the ordinary conditions of life and work.

20.  A June 2004 rating decision denied service connection for a stomach condition.  The rating decision was not appealed nor was new and material evidence received within the appeal period.

21.  On March 11, 2013, the Veteran submitted a claim for entitlement to service connection for GERD.

22.  In a July 2014 rating decision, the RO granted service-connection for GERD, effective March 11, 2013, the date of the Veteran's reopened claim.

23.  The Veteran made no submission to VA between the June 2004 rating decision, which denied his claim for a stomach condition, and March 11, 2013, the date of his new claim, which may be construed as a formal or informal claim for service connection for GERD.  No such submission demonstrated an intent to apply for benefits for GERD between June 2004 and to March 11, 2013.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision that denied service connection for vertigo is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for vertigo.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for Peyronie's disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.310 (2016).

5.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2016).

6.  From September 20, 2012 to November 22, 2013, the criteria for a disability rating in excess of 30 percent, for PTSD, GAD, and recurrent MDD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.130, Diagnostic Code (DC) 9411, General Rating Formula for Mental Disorders (2016).

7.  From November 22, 2013 to April 24, 2014, the criteria for a disability rating in excess of 50 percent, for PTSD, GAD, and recurrent MDD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.130, DC 9411, General Rating Formula for Mental Disorders (2016).

8.  From April 24, 2014 to September 1, 2016, the criteria for a disability rating in excess of 70 percent, for PTSD, GAD, and recurrent MDD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.130, DC 9411, General Rating Formula for Mental Disorders (2016).

9.  From September 1, 2016, the criteria for a disability rating in excess of 50 percent, for PTSD, GAD, and recurrent MDD, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.130, DC 9411, General Rating Formula for Mental Disorders (2016).

10.  The reduction of the rating for PTSD, GAD, and recurrent MDD from 70 percent disabling to 50 percent disabling, effective September 1, 2016, was proper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.130, DC 9411 (2016).

11.  The criteria for an effective date prior to March 11, 2013, for the grant of service connection for GERD are not met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(a), (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's increased rating claim for PTSD, GAD, and recurrent MDD arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this case, VCAA notice letters were sent to the Veteran in October 2012, October 2013, June 2015, and February 2016.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of statements of the case (SOC) in February 2014, July 2014, December 2014, April 2016, and January 2017.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his disabilities in November 2012, October 2013, August 2015, and March 2016.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2016) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the June 2004 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim for vertigo.  In a June 2004 VA treatment report, the Veteran complained of vertigo that started at age 20 aboard his ship during active service.  The examiner noted that the Veteran had a history of decreased hearing secondary to ear infections that started at age 20.  In that treatment report, the VA examiner noted that the Veteran's vertigo was secondary to a deficit caused by viral labyrinthitis in the past.  In a February 2013 VA treatment report, the VA examiner noted that the Veteran had vertigo and asymmetrical low-frequency sensorineural hearing loss on the right side. The Veteran noted that he first started experiencing vertigo while he was in Hawaii on active duty in 1968 or 1969.  

This evidence was not before the RO in June 2004, and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2016) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the June 2004 decision and the claim must be reopened.  The merits of this claim, which requires additional development, will be addressed in the REMAND section of this decision.

III.  Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.310(a) (2016), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
Here, one question for consideration is the propriety of the initial disability rating assigned for the Veteran's service-connected PTSD, GAD, and recurrent MDD, evaluation of the medical evidence since the grant of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2016).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

Service Connection for Sleep Apnea

The Veteran contends that his claimed sleep apnea is etiologically related to active service.  Based upon on the analysis below, the Board determines that the preponderance of the evidence is against the Veteran's claim and service connection is not warranted.

The Veteran does not meet the first threshold element for service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In an October 2013 VA examination report, the examiner noted that the Veteran did not have, and has never had, sleep apnea.  The examiner reported that the Veteran had never been diagnosed with sleep apnea.  The Veteran noted that his girlfriend, whom he said was a nurse, witnessed him with apnea, but there is no objective evidence of this.  The examiner reported that a sleep study was not recommended and that the Veteran was not drowsy while driving and did not feel like he was going to fall asleep.  The examiner further noted that the Veteran did not have any findings, signs, or symptoms attributable to sleep apnea.  

The most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.").  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  See Brammer, 3 Vet. App. at 225 (holding that, in the absence of proof of a present disability, there can be no valid claim)); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent medical evidence reflective of a diagnosis for sleep apnea, or any other sleep disorder, at any time during the appeal period.

The Board has not overlooked the Veteran's lay statements with regard to the etiology of his claimed sleep apnea.  The Veteran is competent to report on factual matters of which he has firsthand knowledge; and the Board finds that his reports concerning his difficulty sleeping and symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person is competent of discerning whether the Veteran's symptoms constitute a diagnosis of sleep apnea, or any other sleep disorder, or are related to service, in the absence of specialized medical training, which in this case he has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the October 2013 VA examiner, finding no diagnosis of sleep apnea, have been accorded greater probative weight in determining that service connection is not warranted.

The Board finds that entitlement to service connection for sleep apnea is not warranted.  The Veteran's STRs do not reveal any complaint, diagnosis, or treatment for any sleep disorder during active service.  Accordingly, the claim must be denied.

Service Connection for Peyronie's disease

The Veteran contends that his Peyronie's disease is secondarily related to his service-connected PTSD, GAD, and recurrent MDD.  Based upon on the analysis below, the Board determines that the preponderance of the evidence is against the Veteran's claim, and service connection is not warranted.

The Veteran meets the first threshold element for secondary service connection, that a current disability exists.  38 C.F.R. § 3.310(a) (2016); See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In an October 2013 VA examination report, the Veteran was diagnosed with a penis deformity, specifically Peyronie's disease.  The Veteran noted that his Peyronie's disease started in about 2007, and it progressed over a year to the point where he was forced to have a penile implant due to severe curvature.  The Veteran further reported that he lost some sensation in his penis after his penile implant surgery.

The Veteran does not meet the second threshold element for secondary service connection, that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Id.  In the October 2013 VA examination report, the VA examiner asked the Veteran if he felt his anxiety or if his emotional states affected his ability to ejaculate.  The Veteran answered that he did not think so.  The VA examiner noted that in an October 2009 private behavioral health record, the provider stated that the Veteran's medical condition was not leading to his sexual dysfunction.  

The VA examiner opined that it was less likely than not that the Veteran's Peyronie's disease, post-operative with residual ejaculatory dysfunction, was caused and/or aggravated by his service-connected PTSD, GAD, and recurrent MDD.  The rationale was that Peyronie's disease is an acquired disorder of the penis which causes fibrosis, resulting in a curvature deformity.  If the deformity of the penis is severe, such as in the case of the Veteran, a penile prosthesis may be implanted to restore the natural shape of the penis and restore erectile function.  The Veteran describes a loss of sensation following the placement of the penile implant, and this is likely the cause of his difficulty with ejaculation.  While antidepressant medication can interfere with ejaculation, the Veteran was documented to have trouble with ejaculation in 2009, prior to being started on antidepressant medications.  

The Board has not overlooked the Veteran's lay statements with regard to the etiology of his Peyronie's disease.  The Veteran is competent to report on factual matters of which he has firsthand knowledge; and the Board finds that his reports concerning his difficulty sleeping and symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person is competent of discerning whether the Veteran's Peyronie's disease is secondarily related to his service-connected PTSD, GAD, and recurrent MDD, in the absence of specialized medical training, which in this case he has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the October 2013 VA examiner, finding no etiological relationship between the Veteran's Peyronie's disease and service-connected PTSD, GAD, and recurrent MDD, have been accorded greater probative weight in determining that service connection is not warranted on a secondary basis.

Additionally, the Board notes that the Veteran has never claimed that his Peyronie's disease was caused or aggravated by an event, injury, or illness during active service, and his STRs are silent for any complaints, diagnosis, or treatment related to Peyronie's disease.  Accordingly, the claim must be denied.

Service Connection for COPD

The Veteran contends that his COPD is secondarily related to his service-connected PTSD, GAD, and recurrent MDD.  Based upon on the analysis below, the Board determines that the preponderance of the evidence is against the Veteran's claim and service connection is not warranted.

The Veteran meets the first threshold element for secondary service connection, that a current disability exists.  38 C.F.R. § 3.310(a) (2016); See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In an October 2013 VA examination report, the Veteran was diagnosed with COPD.  The examiner noted that the Veteran was first diagnosed with COPD in 2004.  The Veteran reported that he first developed the symptoms which he felt were related to his COPD in about 1995.  These symptoms included less dyspnea on exertion.  He noted that as a state trooper, even running across a few lanes of a highway made him short of breath.

The Veteran does not meet the second threshold element for secondary service connection, that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Id.  In the October 2013 VA examination report, the Veteran denied that anxiety or emotions impaired his breathing or caused him to become short of breath.  The Veteran reported that he smoked cigarettes from the age of 19 until the present.  However, the examiner pointed out that the Veteran's STRs did not mention any smoking, lung condition, or respiratory exposure.  The Veteran also reported that his duties in the Navy involved chipping and grinding paint off the surface of his ship and then repainting it.  He believed that his lung condition could be related to these activities.  Additionally, the Veteran reported that he started smoking while serving in Vietnam to deal with the stress from serving in a combat zone.  The Veteran believed that his lung condition was secondary to his service-connected PTSD, GAD, and recurrent MDD.

The VA examiner opined that it was less likely than not that the Veteran's COPD was caused from the smoking he started during active service, to try and deal with the stress of his now service-connected PTSD, GAD, and recurrent MDD.  The rationale was that the Veteran has COPD, a common lung disease which is caused by smoking in the vast majority of cases.  The VA examiner found it "very likely" that the Veteran's COPD was caused by his continued smoking.  However, the Veteran's contention that he started smoking because of his above mentioned behavioral health disorder was "very unlikely."  

The VA examiner noted that there was no contemporaneous documentation to support the claim that the Veteran began smoking due to his PTSD, GAD, and recurrent MDD, nor were these conditions diagnosed to be present at the time of his service.  The examiner noted that the Veteran did experience anxiety provoking events during his active service, but that nervousness relieved by smoking is wholly consistent with nicotine withdrawal.  That the Veteran has suffered from difficulty quitting smoking related to nicotine dependence is well supported by his statements and the medical record.  

The VA examiner further noted that while association of psychiatric conditions and substance abuse are found in medical literature, there is no scientific basis to suggest psychiatric disorders cause substance abuse.  Retrospective and cross- sectional literature often correlates smoking and other substance abuse with mental health disorders.  However, this associative data is scientifically insufficient to establish causation on the basis of an association of a risk factor with a health condition.  Prospective analyses, which are less subject to bias, have been performed in the area of substance abuse and mental health disorders, and such analyses have found no increased risk of development of substance abuse in the setting of a mental health disorder.  While it may be asserted by a given individual that he or she "medicates" their mental health conditions with substance abuse, the concept that individuals "self-treat" or "self-medicate" mental health or mental disorders with substance abuse has been discounted in the medical literature.  

Additionally, the VA examiner noted that the Veteran asserted that his COPD was caused by chipping, grinding, and applying paint to his ship while in active service.  However, according to the examiner, one of the hallmarks of occupational lung disease related to solvents and components of pain is that the symptoms arise at the time of the exposure.  There was no documentation that this occurred in the Veteran's STRs.  Furthermore, the prolonged latency in the Veteran's respiratory symptoms and diagnosis of COPD argued against a causal relationship.

The Board has not overlooked the Veteran's lay statements with regard to the etiology of his COPD.  The Veteran is competent to report on factual matters of which he has firsthand knowledge; and the Board finds that his reports concerning his respiratory symptoms have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person is competent of discerning whether the Veteran's COPD is secondarily related to his service-connected PTSD, GAD, and recurrent MDD, or his active service, in the absence of specialized medical training, which in this case he has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the October 2013 VA examiner, finding no etiological relationship between the Veteran's COPD and his active service, or his service-connected PTSD, GAD, and recurrent MDD, have been accorded greater probative weight in determining that service connection is not warranted on a secondary basis.

Increased Ratings for PTSD, GAD, and Recurrent MDD

The Veteran's service-connected PTSD, GAD, and recurrent MDD is rated at 30 percent, effective September 20, 212; at 50 percent, effective November 22, 2013; at 70 percent, effective April 24, 2014; and was reduced to 50 percent, effective September 1, 2016, according to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).

The Veteran asserts that his PTSD, GAD, and recurrent MDD warrants ratings higher than those assigned, and that the reduction from 70 percent to 50 percent, effective September 1, 2016, was improper.  Based on the competent medical evidence of record, the Board finds that increased disability ratings are not warranted and that the reduction was proper.

Under the General Rating Formula for Mental Disorders, the minimum zero, noncompensable, rating is warranted for a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affection the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

September 20, 2012 to November 22, 2013

Prior to November 22, 2013, the Veteran was rated 30 percent for his service-connected PTSD, GAD, and recurrent MDD.  The Veteran filed his service connection claim in September 2012.  In a November 2012 VA examination report, the VA examiner noted that the Veteran did not have a diagnosis of PTSD, or any other mental disorder, that conformed to the DSM-IV criteria.  The examiner noted that the Veteran had symptoms of anxiety and feelings of guilt and worthlessness.  The Veteran was assigned a Global Assessment of Functioning (GAF) score of 70.  In a December 2012 rating decision, the Veteran's claim for service-connection for PTSD was denied.  

In a May 2013 letter, the Veteran's private psychologist wrote that he had been treating the Veteran since 1996.  According to the psychologist, his diagnostic impressions of the Veteran were of PTSD, GAD, and recurrent MDD.  The psychologist noted that the Veteran experienced a number of events during active service that were traumatic in nature.  The psychologist opined that based on the Veteran's stressor statements, it was at least as likely as not that the Veteran's current psychological conditions were related to his service.  

At his visit in March 2013, the Veteran had told his psychologist that he was not doing well.  He described himself as feeling depressed and on edge.  The Veteran told his psychologist that he was isolating himself, that his energy level was quite low, and that his appetite was poor.  Based on this private opinion, and the Veteran's private treatment, which showed symptoms of anxiety, depressed mood, mild memory loss, and symptoms controlled by continuous medication, in a September 2013 rating decision, his claim for service connection was granted for PTSD, GAD, and recurrent MDD, effective September 20, 2012, the date of his original claim.  

The Board finds that from September 20, 2012, to November 22, 2013, the Veteran's disability picture most nearly approximates the criteria contemplated by a 30 percent rating under DC 9411.  See 38 C.F.R. § 4.130, DC 9411, General Rating Formula for Mental Disorders (2016).  The Veteran's PTSD did not rise to the severity of a 50 percent rating.   His PTSD symptoms were not characterized by occupational and social impairment with reduced reliability and productivity.  Id.  Such symptoms as a depressed mood, anxiety, and mild memory loss were fully contemplated by the assigned 30 percent evaluation, and a higher evaluation was not warranted at this time.  

November 22, 2013 to April 24, 2014

From November 22, 2013 to April 24, 2014, the Veteran was rated 50 percent for his service-connected PTSD, GAD, and recurrent MDD.  In a November 2013 private treatment report, the Veteran noted that despite taking daily medication, his mood had gotten worse.  The Veteran also reported that his sleep was disrupted by "bad dreams" and that his energy level had been quite low.  He commented that he had no appetite but that he had to make himself eat.  The Veteran denied suicidal and homicidal ideation.  He noted that he had an on-again-off-again relationship with his girlfriend for several years.  

In a November 2013 private evaluation, the Veteran was diagnosed with PTSD, GAD, and recurrent MDD.  The private examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran had symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, and disturbances in motivation and mood.  

The Board finds that from November 22, 2013 to April 24, 2014, the Veteran's disability picture most nearly approximates the criteria contemplated by a 50 percent rating under DC 9411.  See 38 C.F.R. § 4.130, DC 9411, General Rating Formula for Mental Disorders (2016).  The Veteran's PTSD did not rise to the severity of a 70 percent rating.   His PTSD symptoms were not been characterized by occupational and social impairment, with deficiencies in most areas.  Id.  His most notable symptoms, including reduced reliability, depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, and disturbances in motivation and mood, were fully contemplated by the assigned 50 percent evaluation, and a higher evaluation was not warranted at this time.  Moreover, the Veteran denied suicidal and homicidal ideation.  





April 24, 2014 to September 1, 2016

From April 24, 2014 to September 1, 2016, the Veteran was rated 70 percent for his service-connected PTSD, GAD, and recurrent MDD.  In an April 2014 private treatment report, the Veteran told his private psychologist that "[t]hings have gone to shit."  The Veteran noted that he was seldom happy and that everything stressed him out.  He stated that while he volunteered at various events shuttling people from parking lots, he no longer could do it.  The Veteran stated that he found himself becoming angry more frequently and reported that he yelled at a good friend.  He noted that he got angry when his sports team was playing poorly and talked about buying a punching bag to let go of his anger.  The private psychologist reported that the Veteran's level of functioning did not appear to be very good.  The Veteran stated that his sister had been coming over and helped him with his household chores and that his son came over and fixed things.  The Veteran's ex-wife, a behavioral health nurse, had offered him some help as well.  

The Veteran reported that he had not been sleeping well and thought that his depression had been causing his sleep problems.  He commented that sometimes he could go a whole night without sleep and that his bad dreams had returned.  The private psychologist noted that it appeared that the Veteran's PTSD had worsened along with his mood.  Cognitively, the Veteran did not feel very sharp, that he had been losing things, and that when he talked, he went on tangents and lost track of what his point was.  The Veteran denied suicidal ideation.

The Veteran's grooming and hygiene were adequate, he was oriented to time, place, and person, his recent and remote memory, attention span and concentration, language, and fund of knowledge were at their usual best baseline.  The Veteran's eye contact and psychomotor activity were normal as was his gait and station.  His mood and affect were anxious, concerned, and depressed.  The Veteran had intact judgment, his decision making was thoughtful, and he had intact insight.  The Veteran's speech exhibited a normal rate, rhythm, tone, and volume.  He had normal thought processes and rate of thought.  The Veteran's thinking was normal and he had no delusions, hallucinations, or suicidal ideation.  

In a May 2014 private treatment report, the private psychologist noted that the Veteran had not realized any improvement in his depression.  The Veteran noted that he still felt "pretty bad" and described himself as having a complete lack of motivation.  He noted that his sister continued to help him and that he broke up with his girlfriend.  He reported that she was getting tired of how he was feeling.  The one improvement the Veteran noted was that he had fewer crying episodes.  He still continued to have erratic sleep patterns, sometimes not sleeping at all, sometimes sleeping until 1pm, and that he had bad dreams.  The Veteran reported that he had joined the YMCA in January 2014 and had been there only twice.  He noted that his appetite had improved a little but that he lost some weight.  The Veteran reported that his concentration was not very good and that when he tried to do something, he became distracted.  The Veteran denied any suicidal ideation but noted that if he were to die in an automobile accident, it would be ok with him.  

The Veteran's grooming and hygiene were adequate, he was oriented to time, place, and person, his recent and remote memory, attention span and concentration, language, and fund of knowledge were at their usual best baseline.  The Veteran's eye contact and psychomotor activity was normal as was his gait and station.  His mood and affect were anxious and depressed.  The Veteran had intact judgment, his decision making was thoughtful, and he had intact insight.  The Veteran's speech exhibited a normal rate, rhythm, tone, and volume.  He had normal thought processes and rate of thought.  The Veteran's thinking was normal and he had no delusions, hallucinations, or suicidal ideation.  

In a May 2014 private evaluation, the Veteran was diagnosed with PTSD, GAD, and recurrent MDD.  The private examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran had symptoms of depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stress circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.  

In an August 2015 VA examination report, the Veteran was diagnosed with mild PTSD and an unspecified depressive disorder.  The VA examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  The VA examiner reviewed the Veteran's private treatment records and noted that the Veteran was seen in June 2014 for a follow-up and medication management of anxiety and attention-deficit/hyperactivity disorder.  Another private treatment record from May 2015 noted that the Veteran was reported stable and at baseline, and doing pretty well with his medication.  

During the examination, it was noted that the Veteran had been divorced for 20 years and had an on-again-off-again relationship for the past 18 years.  The Veteran noted that the current status of his relationship was mostly off.  He stated that his girlfriend would get angry at him because he would be "acting like a cop."  It was also noted that the Veteran had three children and that his relationship with them was "great."  The Veteran described his social life as "almost non-existent" and liked to go to dances for single people.  He also noted that he went for coffee with "old retired cops" a couple times per week.  The Veteran reported that he lived alone in his own home.  The Veteran was retired and last worked as an investigator for a law firm four years prior.  He did not volunteer anywhere, except for the Color Guard, but there, he went to one event only.  

The Veteran had symptoms of a depressed mood, anxiety, and disturbances of motivation and mood.  He presented for the evaluation as alert and oriented to person, place, and time.  The Veteran interacted in a logical, coherent, and cooperative fashion.  His observed affect was mildly anxious.  He rated his mood as "a little down," but he was not sure why.  The Veteran stated that he felt "down" most days.  His speech was normal for rate and volume and he was reasonably open.  There were no signs of a thought disorder, hallucinations, or delusions.  The Veteran's general appearance and observed hygiene were casually dressed and very well groomed.  His psychomotor activity was mildly shaky, and his insight was average.  
The Veteran stated that he had been getting 7-8 hours of sleep, which was enough for him.  Occasionally, he had trouble getting to sleep and "will ruminate a little bit..."  The Veteran rated his own concentration as "not the best," such that he misplaced things often.  He was chronically disorganized and said he loses his train of thought, but denied getting distracted easily.  The Veteran noted that he loses interest in things fairly quickly.  The examiner noted that there were no other symptoms attributable to PTSD, or any other mental disorder, that were not listed above.  The examiner did note that there was evidence of possible over-reporting of psychopathology and that the resulting profile should be interpreted with some degree of caution.

In a March 2016 VA examination report, The Veteran was diagnosed with PTSD.  He reported limited coping skills which would affect his ability to tolerate stress in the work environment to some extent.  He also indicated short-term memory difficulties, which would reduce his productivity and efficiency to some extent.  The examiner noted that the Veteran was employed as a state trooper for 25 years before retiring at 55.  The VA examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.

During the examination, it was noted that the Veteran was divorced and lived alone.  He had a girlfriend for 19 years and described his romantic relationship as "it's not a bad relationship, she's good to me... I occasionally get snappy with her... it can be a little on and off at times... but she's a good woman."  It was further noted that the Veteran had two adult sons and one adult daughter from his marriage and he indicated that he had a "wonderful" relationship with them, along with his ex-wife.  The Veteran had several close friends with whom he attended a "coffee klatch two or three times a week."  He also enjoyed having breakfast on Fridays with several police officer friends, went to the gym regularly, and swam for an hour each day.

In terms of occupational and educational history, the Veteran was retired and last worked as an investigator for a law firm, but had not done that for four years.  He was employed as a state trooper for 25 years and indicated that he retired at age 55.  The Veteran started working as a private investigator for a law firm in 2007 and worked that job for four years.  He noted that "at first everything went well... I was having trouble at work... The traits that you need to be a private investigator started leaving me..."  He went on to report that he began feeling quite anxious at the start of the work day and decided to stop working in 2011.  

The Veteran also noted that he stopped drinking alcohol about a month ago in order to lose weight and that he occasionally drank beer previously.  The Veteran had symptoms of anxiety, mild memory loss, such as forgetting names, directions, or recent events, and difficulty adapting to stressful circumstances, including work or a worklike setting.  The examiner noted that there were no other symptoms attributable to PTSD, or any other mental disorder.

The Veteran presented adequately groomed in casual dress and appeared to be alert and well oriented.  His affect was stable and relaxed and he was somewhat tangential in responding, but his thought and speech processes were logical and coherent.  The Veteran described his typical mood as very functional when he took his medication, "even though I don't do a lot..."  He stated that he "tears easily" when asked if he feels depressed but did not describe prolonged periods of depressed mood.  The Veteran denied feelings of hopelessness or suicidal ideation.  He noted that his energy level was "pretty darn good" when he swam and stated that he had lost 10 pounds through swimming daily.  The Veteran did not report any changes in his appetite.  His self-esteem was fair, but he endorsed anxiety, which he attributed to "just about anything, now... used to be cool as a cucumber..."  

The Veteran did not describe recurrent panic attacks but indicated that he could be rather irritable toward his girlfriend, but did not report prominent anger.  He noted that his sleep quality varies and that he got about 7-8 hours of sleep on average.  The Veteran's memory and concentration were reduced to some extent and he indicated that his short-term memory difficulties contributed to his decision to stop working.  However, the examiner noted that the Veteran did not describe significant memory impairment.  He was very amiable, open, and cooperative in relating to the examiner.  

The Board finds that from April 24, 2014 to September 1, 2016, the Veteran's disability picture most nearly approximates the criteria contemplated by a 70 percent rating under DC 9411.  See 38 C.F.R. § 4.130, DC 9411, General Rating Formula for Mental Disorders (2016).  The Veteran's PTSD did not rise to the severity of the maximum 100 percent rating.   Notably, there is no competent evidence indicating that his PTSD symptoms were characterized by total occupational and social impairment, or predominantly by the other symptoms characteristic of a 100 percent evaluation.  Id.

From September 1, 2016

The Board notes that the Veteran's most recent VA psychological examination was in March 2016, only a couple of months before his reduction to 50 percent in September 2016.  As noted above, in that examination, the VA examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  As a result, given the recency of this examination, and because neither the Veteran nor his attorney have challenged its adequacy, the Board finds that from September 1, 2016, the Veteran's PTSD, GAD, and recurrent MDD symptoms more closely characterized by a 50 percent disability rating.  Id.  The Veteran's symptoms did not rise to the level of a 70 percent evaluation.  His symptoms were not characterized as occupational and social impairment with deficiencies in most areas.  Id.  The focus thus becomes whether the recent examination evidence of record provided an adequate basis for a reduction.

Reduction From 70 Percent to 50 Percent 

When determining whether a reduction was proper, there are two sequential questions that must be addressed.  First, VA must determine whether the RO satisfied the procedural requirements for a reduction as set forth in 38 C.F.R. § 3.105 (2016).  If so, the second question concerns whether the evidence shows an improvement in the severity of the service-connected disability as defined in 38 C.F.R. § 3.344 (2016).

With regard to the initial question, when a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  Additionally, a Veteran must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105(e), (i) (2016). 

If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to a Veteran of the final rating action expires.  Also, if a predetermination hearing is not requested or if a Veteran failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  If a predetermination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record, including any additional evidence obtained following the hearing pursuant to necessary development.  If a reduction is then found warranted, the effective date of such reduction shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105 (2016).

In this case, a rating decision proposing reduction was issued in April 2016.  The Veteran was notified of the proposed reduction that same month.  The notification provided a copy of the rating decision, notice that the Veteran had 60 days to present additional evidence, and notice that the Veteran had 30 days to request a predetermination hearing.  In May 2016, the RO received a NOD with the proposed reduction, but the Veteran did not present any additional evidence or request a predetermination hearing.  

After 60 days, in June 2016, the RO issued a rating decision reducing the Veteran's evaluation for PTSD, GAD, and recurrent MDD from 70 percent disabling to 50 percent disabling.  The reduction was made effective September 1, 2016, the first of the month following expiration of 60 days from the rating decision reducing the evaluation.  Therefore, the Board finds that the procedural requirements for reduction have been met. 

As to the rating itself, the standard to employ will differ depending on whether the rating being reduced was in effect for 5 years or more.  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating, to the effective date of the reduction.  See Brown v. Brown, 5 Vet. App. 413 (1993).

Under applicable criteria, rating agencies will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2016).

As noted above, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, DC 9411, General Rating Formula for Mental Disorders (2016).
A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affection the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The Board notes that VA benefits recipients are to be afforded greater protections in instances where a rating has been in effect at the same level for more than 5 years. 38 C.F.R. § 3.344 (a)-(c) (2016).  In this case, the Veteran was granted a 70 percent evaluation for his service-connected PTSD, GAD, and recurrent MDD effective April 24, 2014.  The reduction of his evaluation to 50 percent was made effective September 1, 2016.  Therefore, the Veteran's 70 percent evaluation was not in effect for more than five years, and the greater protections for benefits in effect for longer than five years are inapplicable in this case.  See 38 C.F.R. § 3.344(c) (2016).

As discussed above, in the Veteran's May 2014 private psychological evaluation, the Veteran's service-connected PTSD, GAD, and recurrent MDD was characterized by an inability to establish and maintain effective relationships, near-continuous depression affecting his ability to function independently, appropriately, and effectively, difficulty in adapting to stressful circumstances, disturbances of motivations and mood, difficulty in establishing and maintaining effective work and social relationships, chronic sleep impairment, anxiety, depressed mood, and mild memory loss.  The private psychologist characterized the Veteran has having occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

However, in the April 2014 private treatment report, with that same private psychologist, the Veteran stated that his sister and his son were coming over to help him with things, and his ex-wife had also offered to help him.  This is evidence that the Veteran was able to establish and maintain his family relations.  Additionally, while the May 2014 private evaluation characterized the Veteran as having deficiencies in his judgment, thinking, or mood, in the April 2014 treatment record, it was noted that the Veteran had normal thought processes and rate of thought.  The Veteran had intact judgment, his decision making was thoughtful, and he had intact insight.  

In the May 2014 private treatment report, again with the same private psychologist, the Veteran reiterated that his sister continued to help him.  He also noted that his appetite had improved.  Similarly to the April 2014 private treatment report, the Veteran had intact judgment, his decision making was thoughtful, and he had intact insight.  He had normal thought processes and rate of thought.

At the time of the reduction, in a private May 2015 private treatment report, with his regular private psychologist, it was reported that the Veteran was stable and at baseline and was doing pretty well.  During the subsequent August 2015 VA examination, while the Veteran noted that he was currently having problems with his girlfriend of 18 years, he had a "great" relationship with his three children.  Additionally, while the Veteran described his social life as "almost non-existent," he stated that he liked to go to dances for single people and went out for coffee with "old retired cops" a couple times per week.  The VA examiner noted that the Veteran interacted in a logical, coherent, and cooperative fashion.  His observed affect was mildly anxious.

While previously the Veteran had reported chronic sleep impairment, the Veteran stated that he had been getting 7-8 hours of sleep, which was enough for him.  He noted that occasionally, he had trouble getting to sleep and "will ruminate a little bit..."  The Board notes that the August 2015 VA examiner wrote that there was evidence of possible over-reporting of psychopathology and that the resulting profile should be interpreted with some degree of caution.

In the March 2016 VA examination report, over eight months later, the Veteran's PTSD, GAD, and recurrent MDD symptoms continued to improve.  In terms of social functioning and maintaining relationships, the Veteran had apparently reconciled with his girlfriend and stated that "it's not a bad relationship, she's good to me... I occasionally get snappy with her... it can be a little on and off at times... but she's a good woman."  It was further noted that the Veteran had two adult sons and one adult daughter from his marriage and he indicated that he had a "wonderful" relationship with them, along with his ex-wife.  The Veteran had several close friends with whom he attends a "coffee klatch two or three times a week."  He also enjoyed having breakfast on Fridays with several police officer friends, went to the gym regularly, and swam for an hour each day.  The Veteran once again reported that while his sleep quality varied, he got about 7-8 hours of sleep on average.

The Board notes that the examinations in August 2015 and March 2016 were as full and complete as the private evaluation in May 2014.  The examiners provided a thorough discussion of the Veteran's symptoms as well as how they would affect his occupational and social impairment. 

At the time of the proposed reduction, the Veteran's PTSD, GAD, and recurrent PTSD showed sustained, material improvement over the prior private evaluation in April and May of 2014.  The Veteran had reconciled with his girlfriend, was getting on average 7-8 hours of sleep per night, continued to have a "great" and "wonderful" relationship with his ex-wife and three children, and socialized frequently.  Because the two VA examinations were over eight months apart, these changes reflect a maintained improvement in the Veteran's PTSD, GAD, and recurrent MDD symptoms.  There is strong evidence that the Veteran's ability to function under the ordinary conditions of life and work, as well as his occupational and social impairment, has improved.  This improvement was sustained because almost a year passed from the May 2015 private treatment record, where the Veteran first started showing improved symptoms, to the March 2016 VA examination report.

The evidence at the time of the April 2016 reduction did not warrant an evaluation in excess of 50 percent disabling pursuant to 38 C.F.R. § 4.130, DC 9411, as both the August 2015 and the March 2016 VA examiners found that the Veteran had occupational and social impairment with reduced reliability and productivity.  As such, the reduction of the evaluation of the Veteran's service-connected PTSD, GAD, and recurrent MDD, effective September 1, 2016, was proper.

Further Considerations

The Board has not overlooked the numerous lay statements with regard to the nature and severity of the Veteran's service connected PTSD, GAD, and recurrent MDD.  Lay witnesses are competent to report on factual matters for which there is firsthand knowledge; and the Board finds that the reports concerning the Veteran's symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that laypersons, such as the Veteran or others, are competent of determining how severe the Veteran's PTSD, GAD, and recurrent MDD is, in the absence of specialized medical training, which in this case has not been established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

As such, the objective medical findings and evaluations provided by the noted mental health professionals have been accorded greater probative weight in determining that the nature and severity of the Veteran's PTSD, GAD, and recurrent MDD throughout the appeal period, and that a reduction from 70 percent to 50 percent was warranted.  The Board has reached this conclusion because the examiners reviewed the claims file, made repeated references to pertinent past records and statements, and provided detailed rationales.  The Board concludes that the preponderance of the evidence is against the Veterans increased rating claims and that the reduction of his service-connected PTSD, GAD, and recurrent MDD from 70 percent to 50 percent, effective September 1, 2016 was warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

V.  Earlier Effective Date for GERD

The Veteran contends that his GERD should have an effective date earlier than March 11, 2013, the date of his re-opened claim for entitlement to service connection for GERD.  Based upon on the analysis below, the Board determines that the preponderance of the evidence is against the Veteran's claim and an effective date earlier than March 11, 2013 is not warranted.

The assignment of effective dates of awards are generally governed by 38 U.S.C.A. 
§ 5110 (West 2014) and 38 C.F.R. § 3.400 (2016).  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim re-opened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (2016). 

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2016).  A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2016).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. 
§ 3.155(a) (2016).  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) (2016) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. 
§ 5110(b)(3) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2016).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. When the informal claim pertains to an increased evaluation for a service-connected disability, the request will be accepted as a claim.  38 C.F.R. § 3.155(c) (2016). 

Where the law and not the facts are determinative of a denial in a claim for VA benefits, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran asserts that he is entitled to an effective date prior to March 11, 2013, for the award of service connection for GERD.  In his August 2014 NOD, the Veteran's representative wrote that the effective date of service connection should be March 25, 2004, the date the Veteran filed his claim for a stomach condition.

While the Veteran filed a claim for service connection for a stomach condition in March 2004, it was denied in a June 30, 2004 rating decision.  The Veteran never appealed the June 2004 rating decision, nor was new and material evidence received within the appeal period.  As a result, the June 30, 2004 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014).  Additionally, between June 30, 2004 and March 11, 2013, the Veteran did not submit any new evidence to VA which may be construed as a formal or informal claim for service connection for GERD.  No such submission demonstrated an intent to apply for benefits for GERD until March 11, 2013.

As mentioned above, according to 38 C.F.R. § 3.400 (2016), the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  In this case, because the Veteran's original claim for a stomach condition was finalized in a June 30, 2004 rating decision, the effective date of his now service-connected GERD is the date of receipt of the reopened claim, March 11, 2013.  Id.

There is a presumption of regularity that public officers perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003).  The presumption of regularity applies to procedures at the VA regional offices.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Given the presumption of regularity that applies to VA operations, had the Veteran contacted the VA with new evidence after the June 30, 2004 denial, or filed a claim for service connection for GERD prior to March 11, 2013, a record of that communication or claim would have been associated with the claims file in the ordinary course of business.  The Board notes that neither the Veteran nor his representative has claimed that new evidence or a new claim was submitted between June 30, 2004 and March 11, 2013.  Under the presumption of regularity, the absence of documentation may be taken as proof that that the Veteran did not file a claim for service connection for GERD prior to March 11, 2013.

In the absence of new evidence after the finalized June 30, 2004 claim, or formal or informal claims for entitlement to service connection for GERD prior to March 11, 2013, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date for service connection for GERD.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for vertigo is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for Peyronie's disease is denied.

Entitlement to service connection for COPD is denied.

Prior to November 22, 2013, a disability rating in excess of 30 percent for PTSD, GAD, and recurrent MDD is denied.

Prior to April 24, 2014, a disability rating in excess of 50 percent for PTSD, GAD, and recurrent MDD is denied.

Prior to September 1, 2016, a disability rating in excess of 70 percent for PTSD, GAD, and recurrent MDD is denied.

From September 1, 2016, a disability rating in excess of 50 percent for PTSD, GAD, and recurrent MDD is denied.  

The reduction of the evaluation for PTSD, GAD, and recurrent MDD, from 70 percent to 50 percent, effective September 1, 2016, was proper.

Entitlement to an earlier effective date, prior to March 11, 2013, for the grant of service connection for GERD is denied.


REMAND

Concerning the Veteran's claim for service connection for hypertension, in an October 2013 VA examination report, the VA examiner opined that it was less likely than not that it was related to the Veteran's service-connected PTSD, GAD, and recurrent MDD.  However, the examiner noted that the Veteran's diastolic blood pressure was at the upper limit of normal at his separation examination from active service.  Additionally, the Board notes that the October 2013 VA examination report never provided an opinion on direct service connection, if the Veteran's diagnosed hypertension was etiologically related to active service.  As such a new VA opinion is required.
Concerning the Veteran's claims for service connection for chronic kidney disease, a liver condition, and peripheral neuropathy of the bilateral lower extremities, the Veteran asserts that these conditions were the result of exposure to herbicides during his time in the Navy.  While there was a formal finding in November 2013 that the Veteran was not exposed to Agent Orange, the Board notes that the ship the Veteran served on in the Navy, the U.S.S. Tripoli, was docked in Da Nang Harbor in the Republic of Vietnam.  The Board notes that the Veteran has never had VA examinations to determine the etiology of these conditions.  As a result, VA examinations are necessary to determine if these conditions are etiologically related to the Veteran's active service, to include as due to possible herbicide exposure.

Concerning the Veteran's claim for service connection for vertigo, to include as due to his service-connected bilateral hearing loss, in a June 2004 VA treatment report, it was noted that the Veteran's decreased hearing was secondary to ear infections that started at the age of 20, during his active service.  This treatment report also noted that the Veteran had episodic vertigo with a significant deficit on the right side that was secondarily caused by viral labyrinthitis.  The Board notes that one of the possible causes of viral labyrinthitis is infections in the ear canal.  A VA examination is necessary to determine if the Veteran's vertigo is etiologically related to ear infections during active service, to include as due service-connected bilateral hearing loss.

Concerning the claim for service connection for pre-diabetes, to include hyperglycemia, in the August 2015 rating decision that denied the claim, the RO noted that hyperglycemia is a symptom or an abnormal finding and not recognized as a chronic disability under VA law for which compensation may be paid.  However, the Board notes that the Veteran has never had a VA examination to determine if a chronic disability has been manifested by this symptom.  As a result, a new VA examination is necessary to determine what if any condition might have been caused by the Veteran's pre-diabetes or hyperglycemia, and whether it is etiologically related to active service, to include possible herbicide exposure.

Finally, concerning the claim for TDIU, the Board notes that favorable decisions on the other claims being remanded could impact upon the Veteran's claim for a TDIU.  Thus, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims currently on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).  On remand, the Board finds that the AOJ must adjudicate the TDIU claim in conjunction with readjudication of the other issues.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his hypertension, kidney, liver, vertigo, peripheral neuropathy of the lower extremities, and hyperglycemia.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and his attorney and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran and his attorney an opportunity to respond.

2. After the above has been completed, schedule the Veteran for appropriate examinations for his hypertension, chronic kidney disease, liver condition, bilateral peripheral neuropathy of the lower extremities, and pre-diabetes/hyperglycemia.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.  
The examiner is asked to address:

a. Whether any diagnosed hypertension is at least as likely as not (a 50 percent or greater probability) etiologically related to active service, or was caused or aggravated by exposure to claimed herbicide agents.

b. Whether any diagnosed chronic kidney disease is at least as likely as not etiologically related to active service, or was caused or aggravated by exposure to claimed herbicide agents.

c. Whether any diagnosed liver condition is at least as likely as not etiologically related to active service, or was caused or aggravated by exposure to claimed herbicide agents.

d. Whether any diagnosed bilateral peripheral neuropathy of the lower extremities is at least as likely as not etiologically related to active service, or was caused or aggravated by exposure to claimed herbicide agents.

e. Whether the Veteran has any chronic disability related to his pre-diabetes/hyperglycemia, under VA law for which compensation may be paid.  If so, whether it is at least as likely as not etiologically related to active service, or was caused or aggravated by exposure to claimed herbicide agents.

3. Schedule the Veteran for an appropriate VA examination, preferably with an otolaryngologist (ear, nose & throat (ENT) specialist).  The entire claims file must be made available to the examiner in conjunction with the examination.  All indicated evaluations, tests and studies are to be performed.  

After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that vertigo is either directly related to active military service or is proximately due to or chronically aggravated by the Veteran's already service-connected bilateral hearing loss.

4. After completing the above actions, and any other indicated development, the claims (including the TDIU claim) must be readjudicated.  If any benefit remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


